Exhibit 10.36

HISTOGENICS CORPORATION

830 Winter Street

Waltham, MA 02451

January 30, 2015

Dear Dr. Lynch:

This letter (the “Agreement”) is to confirm the agreement between you and
Histogenics Corporation (the “Company”) in connection with the termination of
your employment with the Company.

 

  1. Termination Date. Your employment with the Company terminated without Cause
(as that term is defined in your employment offer letter with the Company that
you executed on October 10, 2013 (the “Offer Letter”)) on January 30, 2015 (the
“Termination Date”).

 

  2. Effective Date and Revocation. You agree that you were provided the
original version of this agreement on January 30, 2015 and you had 21 days after
you received that original agreement to review it (the “Release Deadline”). We
remind you that it was subsequently agreed that you have until February 26, 2015
to review and sign this Agreement and return it to me. You are advised to
consult an attorney of your own choosing before signing this Agreement.
Furthermore, you have up to seven (7) days after you sign this Agreement to
revoke it. If you wish to revoke this Agreement after signing it, you may do so
by delivering a letter of revocation to me. If you do not revoke this Agreement,
the eighth day after the date you sign it will be the “Effective Date.” Because
of the seven-day revocation period, no part of this Agreement will become
effective or enforceable until the Effective Date.

 

  3. Salary, Vacation Pay and Expense Reimbursements. On January 30, 2015, the
Company paid you $12,106.33, less all applicable withholdings. This amount
represents all of your unpaid salary earned through the Termination Date. On
January 30, 2015, the Company also paid you a separate payment of $6,971.15,
less all applicable withholdings, which equals all of your 50 hours of unused
vacation time or paid time off (“PTO”) accrued through the Termination Date. In
addition, the Company confirms that, subject to review for conformance with its
expense reimbursement policies, the Company will reimburse you the value of your
documented, approved expense reimbursements, reports that were received by the
Company on February 6, 2015, according to the normal Company process of
reimbursing employee expenses. You acknowledge that the only payments and
benefits that you are entitled to receive from the Company in the future are
those specified in this Agreement.

 

  4.

Severance Pay. Pursuant to the terms set forth in the Offer Letter, the Company
will continue to pay you an amount equal to your current base salary for a
period of 12 months after the Termination Date (the “Severance Period”) in
accordance with the Company’s standard payroll procedures, starting after the
Effective Date. The aggregate amount of these payments equals $290,000, less all

 

1



--------------------------------------------------------------------------------

  applicable withholdings. These payments will commence within 30 days of the
Release Deadline and, once they commence, they will be retroactive to the
Termination Date. If you engage in any breach of any obligation under this
Agreement, , the Company may withhold future severance payments upon providing
you with a written description of the claimed breach and the resulting harm and
providing you with an opportunity of not less than five (5) business days to
respond. The Parties agree that they (and/or their lawyers) will confer in good
faith as part of this process before any severance payments are ceased. However,
in such event, this Agreement shall remain in full force and effect.

 

  5. Transition Assistance. You agree that, for six (6) months during the
Severance Period, you will make yourself reasonably available to the Company for
up to eight (8) hours per month solely to provide your historical knowledge of
and historical perspective on the Company’s clinical trials of which you have
knowledge (the “Assistance”) by way of phone calls, requested by and scheduled
in advance at mutually convenient times, with Laura Mondano, Vice President
Quality and Regulatory, who shall be your sole point of contact with the Company
for this purpose. The Company and you agree that your responsibility in these
calls will be solely to provide factual responses to Ms. Mondano’s requests for
Assistance and that the Company will not, through Ms. Mondano, engage in
discussion as to any other matters. In addition, you agree that, should you
receive communications from other Company employees seeking any type of
transition assistance from you, you will redirect those inquiries to Ms. Mondano
and provide through her what Assistance you are able to provide.

 

  6. COBRA Premiums. You acknowledge that, on January 31, 2015, you received
information about your right to continue your group health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) after the
Termination Date. In order to continue your coverage, you must file the required
election form. If you sign and do not revoke this Agreement and elect to
continue group health insurance coverage, then the Company will pay the employer
portion of the monthly premium under COBRA for you and, if applicable, your
dependents until the earliest of (a) January 30, 2016, (b) the expiration of
your continuation coverage under COBRA, or (c) the date when you receive
substantially equivalent health insurance coverage in connection with new
employment or self-employment.

 

  7. Additional Payments. If you sign and do not revoke this Agreement, the
Company will also pay you the following three payments within 10 days of the
Effective Date: (a) a 2014 Objectives Achievement Bonus of $66,169, less all
applicable withholdings; (b) an IPO Bonus of $15,000, less all applicable
withholdings; and (c) a payment of $59,000, less all applicable withholdings to
resolve an issue concerning the grant of stock options to you.

 

  8.

Stock Option. On December 11, 2013 the Company granted you an option (the
“Option”) to purchase up to 27,767 (which reflects a 10.804-to-1 reverse stock
split effected after the date of such grant) shares of the Company’s Common
Stock on terms and conditions specified in that certain Notice of Stock Option
Award and Stock Option Award Terms (the “Option Agreement”). As of the
Termination Date, the Option is vested with respect to 9,255 shares. Pursuant to
the terms of the Option Agreement, the Option terminated with respect to all
unvested shares as of the Termination Date and, unless exercised in accordance
with the terms of the Option Agreement prior to such time, the Option shall

 

2



--------------------------------------------------------------------------------

  terminate with respect to all vested shares on the date that is 90 days after
the Termination Date. You acknowledge and agree that you have no stock or equity
rights of any kind in the Company except as described under this Section 8.

 

  9. Release of All Claims. In consideration for the severance, COBRA and
additional payments described in Paragraphs 4, 6 and 7 above, to the fullest
extent permitted by law, you waive, release and promise never to assert any
claims or causes of action, whether or not now known, against the Company or its
predecessors, successors or past, present or future subsidiaries, stockholders,
directors, officers, employees, consultants, attorneys, agents, assigns,
insurers and employee benefit plans and their administrators and fiduciaries
with respect to any matter, including (without limitation) any matter related to
your employment with the Company or the termination of that employment,
including (without limitation) claims to attorneys’ fees or costs, claims of
wrongful discharge, constructive discharge, emotional distress, defamation,
invasion of privacy, fraud, breach of contract (express or implied) or breach of
the covenant of good faith and fair dealing, claims of discrimination,
harassment retaliation and/or civil rights, claims relating to wages or
compensation, claims under M.G.L. c. 149, §§148 and 150 (also known as the
Massachusetts Wage Act), claims under Title VII of the Civil Rights Act of 1964,
the Massachusetts Fair Employment Practices Act, the California Fair Employment
and Housing Act, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act and all other laws and regulations relating to employment.
However, this release covers only those claims that arose prior to the execution
of this Agreement and only those claims that may be waived by applicable law.
Execution of this Agreement does not bar any claim that arises hereafter,
including (without limitation) a claim for breach of this Agreement. In
addition, nothing in this Agreement shall modify, waive or release any rights
you may have under the terms of any applicable Company directors’ and officers’
insurance policy or other policy of insurance that would grant you insurance
coverage.

The Company represents and warrants that, as of the date of your execution of
this Agreement, it is not aware, in its exercise of due diligence, of any claims
that the Company or any of its officers or directors in their capacities as such
has against you related to or arising out of your work with the Company.

 

  10. Waiver. You expressly waive and release any and all rights and benefits
under Section 1542 of the California Civil Code (or any analogous law of any
other state), which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

  11. Tax Compliance.

 

  (a) No payments shall be made under Sections 4, 6 or 7 of this Agreement
unless and until you have had a “separation from service” within the meaning of
Code Section 409A and as determined after applying the presumptions set forth in
Treas. Reg. Section 1.409A-1(h)(1).

 

3



--------------------------------------------------------------------------------

  (b) Notwithstanding anything herein to the contrary, payments under this
Agreement shall be considered and treated to the maximum extent possible as
“separation pay” (within the meaning of Section 1.409A-1(b)(9) of the Treasury
Regulations) and shall in all events be paid in full not later than the end of
your second taxable year following the year you separate from service.

 

  (c) This Agreement shall in all events be interpreted and administered so as
either to comply with or be exempt from Code Section 409A, and all provisions of
this Agreement shall be applied in a manner consistent with the requirements for
avoiding taxes and penalties under Code Section 409A. Without limiting the
foregoing, any payments to you that can be treated as “separation pay” (within
the meaning of Section 1.409A-1(b)(9) of the Treasury Regulations) shall be
administered and treated as such and shall not be considered deferred
compensation. In addition, each payment and benefit payable under this Agreement
is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

For purposes of this Agreement, “Code Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the final Treasury Regulations
and any other agency guidance promulgated thereunder.

 

  12. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

 

  13. Other Agreements. You will remain bound by (1) your Offer Letter dated
September 23, 2013, and (2) the incorporated Confidential Information and
Intellectual Property Assignment Agreement on their terms, which you signed on
October on 10 and 15, 2013 respectively, copies of which are attached as Exhibit
A, and (3) you and the Company will remain bound on its terms by the Indemnity
Agreement entered into between you and the Company dated January 5, 2015, a copy
of which is attached as Exhibit B. Except as expressly provided in this
Agreement, this Agreement renders null and void all prior agreements between you
and the Company and constitutes the entire agreement between you and the Company
regarding the subject matter of this Agreement. This Agreement may be modified
only in a written document signed by you and a duly authorized officer of the
Company.

 

  14.

No Disparagement. You agree that you will never make any negative or disparaging
statements (orally or in writing) about the Company or its stockholders,
directors, officers (including but not limited to Adam Gridley), employees,
products, services or business practices, except as required by law. The Company
agrees that the Company’s directors and officers will never make any negative or
disparaging statements (orally or in writing) about you except as required by
law. Notwithstanding the foregoing, nothing in this agreement is intended to or
does prevent the Company’s Chief Executive Officer, in his capacity as such, and
as necessary for legitimate business reasons, from discussing matters concerning
your work for the Company with members of the Company’s Board of Directors or
its senior management team. In addition, in response to any inquiries from
parties outside of the Company regarding your termination from the Company, or
for a reference about you and your employment with the Company, the Company, its
Board of Directors, you and

 

4



--------------------------------------------------------------------------------

  Adam Gridley will respond in substantially the form, and not inconsistently
with the statement, set forth in Exhibit C hereto.

 

  15. Company Property. You represent that, as of the date of the execution of
this Agreement, you have sent to the Company all property that belongs to the
Company, including (without limitation) your work computer, originals and copies
of all documents that belong to the Company and all files stored on your home
computer consisting of emails, documents or other information belonging to the
Company, which electronic documents you have sent to the Company on a USB drive
and deleted from your computer and any other devices upon which they had been
stored by you. You further represent and warrant that you have retained no hard
or electronic copies of proprietary Company information related to, by way of
example, trade secrets or business information. Notwithstanding the foregoing,
personnel documents concerning your consulting work or your employment with the
Company (comprised of your personal expense reports, tax-related documents,
contracts, receipts, invoices and payments to you as a consultant, performance
reviews, payment records and other documents to which you are entitled under
Mass. Gen. L. c. 148, ¶149 (the “Personnel Records Statute”), as well as your
privileged communications with your counsel may be retained by you.

 

  16. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

 

  17. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts (other than their
choice-of-law provisions).

[INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

  18. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, HISTOGENICS CORPORATION By:

/s/ Adam Gridley

Name: Adam Gridley Title: President and Chief Executive Officer

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

Signed:

/s/ Nancy M. Lynch, M.D.

Dated:

2/26/15

Nancy M. Lynch, M.D.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL INFORMATION AND

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

 

7



--------------------------------------------------------------------------------

LOGO [g879927ex10_36pg8.jpg]

Exhibit A

CONFIDENTIAL INFORMATION AND

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

This Confidential Information and Intellectual Property Assignment Agreement
(hereafter referred to as “Agreement”) dated as of September 27, 2013 by and
between HISTOGENICS CORPORATION (hereinafter referred to as the “Company”), a
Delaware Corporation having a place of business at 830 Winter Street, Waltham,
MA 02451, and Nancy Lynch (hereinafter referred to as the “Employee”), a United
States citizen/legal resident having a residence at 210 42nd Ave., San Mateo, CA
94403

The Company has requested that the Employee execute this Agreement, and the
Employee has agreed to execute this Agreement as part of the terms of Employee
being hired, or continued employment of Employee, by the Company;

The Company possesses certain Confidential Information, as defined below in
Section 1.5 of this Agreement, that is confidential and proprietary to the
Company;

The Employee may receive or come into possession of Confidential Information
from time to time to carry out the Employee’s duties under the direction of the
Company;

In furtherance of the foregoing, and in consideration of employment of Employee
by the Company, the Company and the Employee agree as follows:

1. DEFINITIONS

For the purposes of this Agreement, the following terms shall have the following
meanings:

1.1 “Company” means HISTOGENICS CORPORATION, its present or future subsidiaries,
affiliates and any entity owned or controlled by or under common control,
including any businesses that may be acquired or established after the execution
of this Agreement and employment with the Company, and any successor-in-interest
thereto or assignee thereof.

1.2 “Business of the Company” includes any services or products (including both
generic and specific products) used, made, sold, offered for sale, developed,
commenced or planned to be sold by the Company at any time during the Employee’s
employment or used, made, sold, offered for sale, developed, commenced or
planned to be sold by the Company using Confidential Information, Intellectual
Property or Work Product after termination of the Employee’s employment either
by the Employee or the Company.



--------------------------------------------------------------------------------

1.3 “Person” and “Persons” mean all individuals, partnerships, corporations,
limited liability companies, firms, businesses, organizations and other
entities.

1.4 “Field of Research” means the development of procedures and products related
to ex corpus, in situ, in vitro or in vivo growth of cells or tissue for use in
a mammalian body such as the human body, including, by way of example and
without limitation, methods of cartilage, ligament and tendon culture,
autologous cultured cell technology, the biology of chondrocyte implantation,
the applicability of such technology in the treatment of new indications and
disease states, the development and identification of new indications and usages
for the Company’s products and procedures, and any and all other procedures and
products associated or used with ex corpus , in situ , in vitro or in vivo
growth of cells or tissue for use in a mammalian body.

1.5 “Confidential Information” means:

(a) All information, ideas, trade secrets and all other confidential and
proprietary information of the Company, including without limitation any and all
information relating in any manner whatsoever to the Field of Research or the
Business of the Company, financial information of the Company, the terms and
formats of the Company’s contracts and agreements, information pertaining to the
Company’s methods of operation, processes, strategies and techniques, customer
lists, customer information, and information relating to employees of the
Company, including but not limited to employees’ identities, home and business
telephone and pager numbers, and addresses;

(b) Provided that the information: (i) becomes known to Employee as a
consequence of Employee’s employment with the Company, or was wrongfully
obtained by Employee, regardless of whether the information became known to
Employee during or after working hours, or whether the information came into the
Company’s possession through the efforts of Employee or others; and (ii) is not
readily available to the public; and

(c) The definition of “Confidential Information” is intended to have the
broadest meaning as permitted by law and extends beyond the definition of “trade
secrets” as set forth in the Uniform Trade Secrets Act.

1.6 “Employee” means the individual signing this Agreement who is either
currently employed by the Company or becoming an employee of the Company
concurrently with the execution of this Agreement.

1.7 “Intellectual Property” means any and all ideas, Inventions, know how,
improvements, discoveries, techniques, processes, original works of authorship,
trade secrets and other subject matter developed or made by the Employee (solely
or jointly with others) that may be protected, at least in part, by one or more
of a patent, trademark, copyright, trade secret, trade dress or other legal
protection in the United States or in any foreign country.

 

2



--------------------------------------------------------------------------------

1.8 “Inventions” means any and all discoveries, concepts, ideas, whether
patentable or not patentable, including but not limited to processes, methods,
formulae, software, techniques, algorithms, cells, tissues, organs, cell
cultures, cell parts, organisms, natural or non-naturally occurring genetic
materials such as DNA constructs, products, such as proteins, antibodies and the
like, that are derived from or produced using natural or non-naturally occurring
genetic materials, as well as improvements thereof or know-how related thereto,
concerning any present or prospective activities of the Company with which the
Employee becomes acquainted or gains knowledge of as a result of the Employee’s
employment by the Company.

1.9 “Competing Organization” means any Person engaged in or about to become
engaged in research on, development of, production, marketing, selling of, or
offering for sale a Competing Product.

1.10 “Competing Product” means any product, process, good or service of any
Person other than the Company, in existence or under development, which
competes, directly or indirectly, with a product, process, good or service on or
with which the Employee has worked for the Company or about which the Employee
has Confidential Information.

1.11 “Work Product” means designs, drawings, software, photographs, plans,
records, improvements, ideas and other subject matter relating thereto that is
not considered by the Company to be Intellectual Property.

2. EMPLOYEE’S REPRESENTATIONS AND AGREEMENTS

2.1 Confidential Information and Goodwill: Solely as a result of employment with
the Company, Employee will be given access to, become familiar with, and will
acquire knowledge of the Company, its employees, operations, methods, sources of
supply, financial information, the Field of Research, the Business of the
Company and other Confidential Information of the Company. The Confidential
Information has been and will continue to be developed through the Company’s
investment of substantial time, effort and money. Employee recognizes that
disclosure or use of Confidential Information for any purpose to any third party
or Competing Organization would be greatly prejudicial and detrimental to the
Company and would cause the Company to suffer immediate and irreparable injury.
Employee further recognizes that Employee is in a position to unfairly convert
or otherwise use the Company’s business and goodwill for use by Employee and a
Competing Organization to produce, make, have made, sell, offer for sale, or
import a Competing Product, and that such conversion or use would be greatly
prejudicial to the Company, and would cause the Company to suffer immediate and
irreparable injury.

2.2 Ownership of Employee Work Product: The Company and Employee agree:

(a) that the Company shall own in its entirety and have the entire right to use,
made, have made, sell, offer for sale or import without the payment to the
Employee of any royalty or amount or the provision of any consideration to
Employee, other than continued employment of the Employee by the Company, all
Work Product and all

 

3



--------------------------------------------------------------------------------

results of the performance by Employee of Employee’s duties and responsibilities
as an employee of the Company. Employee specifically agrees that any Work
Product made or conceived by Employee during the period of employment of
Employee by the Company shall be delivered to and become the property of the
Company; and

(b) that Employee is obligated to assign and will assign all right, title and
interest in and to the Work Product to the Company, without the payment of any
royalty or amount or the provision of any consideration to the Employee other
than continued employment by the Company.

2.3 Employee Intellectual Property: Employee agrees that with respect to
Intellectual Property made or conceived by the Employee, whether or not during
the hour of Employee’s engagement or with the use of assistance of any Company
facility, material, or personnel, either solely or jointly with others during
Employee’s employment with the Company or within one year after termination of
such employment, without payment, royalty or any other consideration to the
Employee other than Employee’s wages or salary, therefore:

(a) The Employee shall inform the Company promptly and fully of all such
Intellectual Property by written reports, setting forth in detail the
procedures, steps, materials and the like employed and the results achieved. The
Employee shall submit an invention disclosure report promptly after completion
of any studies or research projects undertaken on the Company’s behalf, or
funded at least in part by the Company, whether or not in the Employee’s opinion
or view a given project has resulted in any Invention;

(b) The Employee hereby transfers, assigns and agrees to assign to the Company,
without any royalty, payment or consideration other than Employee’s wages or
salary which shall be considered full and adequate consideration, his or her
entire right, title and interest in and to all Intellectual Property and to
applications for United States and foreign patent applications and patents
granted thereon and to any trademarks, trade dress or copyrightable material
related thereto;

(c) The Employee agrees for himself or herself and his or her heirs,
representatives, successors in interest, and assigns, upon request of the
Company, at all times to perform such acts, such as providing testimony in
support of the Employee’s inventorship and to execute and deliver promptly to
the Company such papers, instruments and documents, without expense to him or
her, as from time to time may be necessary or useful in the Company’s opinion to
apply for, secure, maintain, enforce, reissue, extend or defend the Company’s
worldwide rights in any Intellectual Property so as to secure to the Company the
full benefits of the Intellectual Property and otherwise to carry into full
force and effect the text and the assignment described above;

(d) The Employee warrants and represents to the Company that he or she is not
subject to any agreement, government contract, government grant or university
policy inconsistent with this Agreement. The Employee agrees not to conduct any
research or other work subject to this Agreement other than at the Company’s
facilities and further agrees not to use any such research facilities, materials
or personnel of any university or other Person not rented, leased or otherwise
hired by the Company in connection with such work; and

 

4



--------------------------------------------------------------------------------

(e) The Employee acknowledges that any copyrightable work created by Employee
during the period of Employee’s employment relationship with the Company shall
be considered a work made for hire, and rights therein shall be the exclusive
property of the Company as author and owner of the copyright in and to such
work.

2.4 Shop Rights: Notwithstanding any provision herein that may create greater
rights, Employee acknowledges that the Company shall have the royalty-free right
to use in its business, and to make, have made, use, sell, offer for sale or
import products, processes and services derived from or related to any
Intellectual Property or Work Product that are made or conceived by the Employee
during his or her employment by the Company or with the use or assistance of the
Company’s facilities or funded, at least in part, with Company funds.

3. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION: At no time, either during or
after the termination of employment, shall Employee directly or indirectly
obtain, disclose, reveal or use for Employee or any Person or Competing
Organization, or aid others in obtaining, disclosing, revealing or using any
Confidential Information of the Company, other than as may be required in the
performance of duties for and as authorized by the Company. All Confidential
Information is and shall remain the sole property of the Company.

4. NONDISCLOSURE OF OTHER INFORMATION: The Company and Employee acknowledge and
agree that:

(a) Employee may be aware of certain other confidential information of one or
more third parties (the “Third Party Confidential Information”).

(b) The Company and Employee further acknowledge and agree that the Company has
not requested that Employee disclose to the Company any Third Party Confidential
Information and, in fact, the Company requires that Employee refrain at all
times during the period of the employment relationship between the Company and
Employee from using, disclosing or revealing to the Company any Third Party
Confidential Information.

(c) Employee agrees that at all times during the period of the employment
relationship between Employee and the Company, Employee shall refrain from
using, disclosing or revealing to the Company any Third Party Confidential
Information.

5. NON-SOLICITATION COVENANT: During Employee’s employment and for the one
(1) year period following the termination thereof, Employee will not:

(a) directly or indirectly, on behalf of Employee or for any other Person (other
than the Company), hire, entice, induce, encourage or solicit, or attempt to
hire, entice, induce, encourage or solicit any employee to leave the Company’s
employ; or

 

5



--------------------------------------------------------------------------------

(b) cause or attempt to cause any employee of the Company to become employed by
any Person associated with a Competing Organization or engaged in the Business
of the Company; or

(c) solicit or accept business, directly or indirectly, related to product or
services competitive with those of the Company, from any of the Company’s
customers with whom the Employee has contact within one (1) year prior to
Employee’s termination.

6. NON-COMPETE COVENANT: Employee agrees that for a period of one (1) year after
termination of employment, Employee will not compete, directly or indirectly,
with the Company in the Field of Cartilage Regeneration and Repair. Competition
includes, but is not limited to, the design, development, production, promotion,
offering for sale or sale of product or services competitive with those of the
Company in the Field of Cartilage Regeneration and Repair.

7. RETURN OF COMPANY PROPERTY AND CONFIDENTIAL INFORMATION: All records, files
photo/videographic materials, customer lists, supplier lists, software, keys,
equipment, credit cards or other tangible material, and all other documents,
including but not limited to Confidential Information, relating to the Business
of the Company (collectively “property”) that Employee receives, acquires,
produces or has access to during employment, are the exclusive property of the
Company. Upon termination of Employee’s employment, Employee shall return to the
Company all property and all Confidential Information of the Company and all
copies thereof in Employee’s possession or control regardless of how such
property or Confidential Information is obtained or maintained.

8. REMEDIES FOR BREACH: Employee agrees that any breach of this Agreement by
Employee will cause the Company to suffer immediate and irreparable injury, for
which there is no adequate remedy at law. In the event of a breach or threatened
breach of any of the terms of the Agreement, the Company shall be entitled to
seek and obtain enforcement of this Agreement in a court of competent
jurisdiction by means of a decree of specific performance, an injunction without
posting a bond or the requirement of any other guarantee, and any other form of
equitable relief. Employee consents to the entry of such an order. This
provision is in addition to and does not replace any other remedies the Company
may have at law or in equity, including the right to receive monetary damages.
Employee shall reimburse the Company for all reasonable attorneys’ fees and
costs incurred by the Company in enforcing this Agreement.

9. SURVIVAL; SEVERABILITY AND ENFORCEABILITY: This Agreement shall survive the
termination of Employee’s employment with the Company. It is the intention of
the parties that this Agreement shall be enforceable to the fullest extent
allowed by law. This Agreement is devisable and separable so that if any
provision shall be held to be invalid, unlawful or enforceable, such holding
shall not impair the remaining provisions. If any provision is held to be too
broad or unreasonable in duration, scope or character of restriction to be
enforced, such provision shall be amended or modified (including “blue
pencilled”) to the extent necessary to legally enforce such provision to the
fullest extent permitted by law. This Agreement, including the rights and
obligations hereunder including all rights of enforcement, may be transferred
and/or assigned to the Company.

 

6



--------------------------------------------------------------------------------

10. EMPLOYEE’S OPPORTUNITY OF INDEPENDENT REVIEW OF THIS AGREEMENT PRIOR TO
EXECUTION : Employee acknowledges that he or she has been provided the
opportunity by the Company to have this Agreement reviewed by an attorney or
counsel of Employee’s own choosing prior to signing this Agreement.

11. APPLICABLE LAW: This Agreement shall be construed and governed for all
purposes under the laws of the Commonwealth of Massachusetts without regard to
conflict of law principles.

12. ENTIRE AGREEMENT: This Agreement constitutes the entire understanding
between the parties and supersedes all prior understandings, oral or written
discussions and representations ever made, and agreements executed by Employee
relating to this subject matter. No amendment, waiver or revocation of this
Agreement shall be effective unless set forth in writing expressly stating the
amendment, waiver or revocation and signed by Employee and an authorized officer
of the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
noted above.

 

For:

/s/ Nancy Lynch

For: HISTOGENICS CORPORATION By:

/s/ Kevin McArdle

10/15/13

Chief Financial Officer

Date Title

 

7



--------------------------------------------------------------------------------

EXHIBIT B

INDEMNITY AGREEMENT



--------------------------------------------------------------------------------

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this “Agreement”) dated as of January 5, 2015, is made
by and between Histogenics Corporation, a Delaware corporation (the “Company”),
and Nancy Lynch (“Indemnitee”).

RECITALS:

A.    The Company desires to attract and retain the services of highly qualified
individuals as directors, officers, employees and agents.

B.    The Company’s bylaws (the “Bylaws”) require that the Company indemnify its
directors, and empowers the Company to indemnify its officers, employees and
agents, as authorized by the Delaware General Corporation Law, as amended (the
“Code”), under which the Company is organized and such Bylaws expressly provide
that the indemnification provided therein is not exclusive and contemplates that
the Company may enter into separate agreements with its directors, officers and
other persons to set forth specific indemnification provisions.

C.    Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and available insurance as adequate under
the present circumstances, and the Company has determined that Indemnitee and
other directors, officers, employees and agents of the Company may not be
willing to serve or continue to serve in such capacities without additional
protection.

D.    The Company desires and has requested Indemnitee to serve or continue to
serve as a director, officer, employee or agent of the Company, as the case may
be, and has proffered this Agreement to Indemnitee as an additional inducement
to serve in such capacity.

E.    Indemnitee is willing to serve, or to continue to serve, as a director,
officer, employee or agent of the Company, as the case may be, if Indemnitee is
furnished the indemnity provided for herein by the Company.

AGREEMENT:

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Definitions.

 

  (a) Agent. For purposes of this Agreement, the term “agent” of the Company
means any person who: (i) is or was a director, officer, employee or other
fiduciary of the Company or a subsidiary of the Company; or (ii) is or was
serving at the request or for the convenience of, or representing the interests
of, the Company or a subsidiary of the Company, as a director, officer, employee
or other fiduciary of a foreign or domestic corporation, partnership, joint
venture, trust or other enterprise.



--------------------------------------------------------------------------------

  (b) Expenses. For purposes of this Agreement, the term “expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee in connection with the investigation, defense or appeal of a
proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Code or otherwise, and amounts paid in settlement by or on behalf
of Indemnitee, but shall not include any judgments, fines or penalties actually
levied against Indemnitee for such individual’s violations of law. The term
“expenses” shall also include reasonable compensation for time spent by
Indemnitee for which he is not compensated by the Company or any subsidiary or
third party (i) for any period during which Indemnitee is not an agent, in the
employment of, or providing services for compensation to, the Company or any
subsidiary; and (ii) if the rate of compensation and estimated time involved is
approved by the directors of the Company who are not parties to any action with
respect to which expenses are incurred, for Indemnitee while an agent of,
employed by, or providing services for compensation to, the Company or any
subsidiary.

 

  (c) Proceedings. For purposes of this Agreement, the term “proceeding” shall
be broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil, criminal, administrative or investigative
nature, and whether formal or informal in any case, in which Indemnitee was, is
or will be involved as a party or otherwise by reason of: (i) the fact that
Indemnitee is or was a director or officer of the Company; (ii) the fact that
any action taken by Indemnitee or of any action on Indemnitee’s part while
acting as director, officer, employee or agent of the Company; or (iii) the fact
that Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, and in any such case described
above, whether or not serving in any such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses may be provided under this Agreement.

 

  (d) Subsidiary. For purposes of this Agreement, the term “subsidiary” means
any corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary.

 

  (e)

Independent Counsel. For purposes of this Agreement, the term “independent
counsel” means a law firm, or a partner (or, if applicable, member) of such a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five (5) years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct

 

2



--------------------------------------------------------------------------------

  then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

2. Agreement to Serve. Indemnitee will serve, or continue to serve, as a
director, officer, employee or agent of the Company or any subsidiary, as the
case may be, faithfully and to the best of his or her ability, at the will of
such corporation (or under separate agreement, if such agreement exists), in the
capacity Indemnitee currently serves as an agent of such corporation, so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the Bylaws or other applicable charter documents of
such corporation, or until such time as Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended as an employment agreement between Indemnitee and the
Company or any of its subsidiaries or to create any right to continued
employment of Indemnitee with the Company or any of its subsidiaries in any
capacity.

The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve, or
continue to serve, as a director, officer, employee or agent of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.

3. Indemnification.

 

  (a) Indemnification in Third Party Proceedings. Subject to Section 10 below,
the Company shall indemnify Indemnitee to the fullest extent permitted by the
Code, as the same may be amended from time to time (but, only to the extent that
such amendment permits Indemnitee to broader indemnification rights than the
Code permitted prior to adoption of such amendment), if Indemnitee is a party to
or threatened to be made a party to or otherwise involved in any proceeding, for
any and all expenses, actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of such
proceeding.

 

  (b) Indemnification in Derivative Actions and Direct Actions by the Company.
Subject to Section 10 below, the Company shall indemnify Indemnitee to the
fullest extent permitted by the Code, as the same may be amended from time to
time (but, only to the extent that such amendment permits Indemnitee to broader
indemnification rights than the Code permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.

4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any proceeding or in defense of any
claim, issue or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee against all expenses actually
and reasonably incurred in connection with the investigation, defense or appeal
of such proceeding.

 

3



--------------------------------------------------------------------------------

5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement or appeal of a proceeding, but is precluded by applicable
law or the specific terms of this Agreement to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

6. Advancement of Expenses. To the extent not prohibited by law, the Company
shall advance the expenses incurred by Indemnitee in connection with any
proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and upon request of the Company, an undertaking to
repay the advancement of expenses if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company.
Advances shall be unsecured, interest free and without regard to Indemnitee’s
ability to repay the expenses. Advances shall include any and all expenses
actually and reasonably incurred by Indemnitee pursuing an action to enforce
Indemnitee’s right to indemnification under this Agreement, or otherwise and
this right of advancement, including expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee
acknowledges that the execution and delivery of this Agreement shall constitute
an undertaking providing that Indemnitee shall, to the fullest extent required
by law, repay the advance if and to the extent that it is ultimately determined
by a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not entitled to be indemnified by the Company. The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein. This Section 6 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to
Section 10(b).

7. Notice and Other Indemnification Procedures.

 

  (a) Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any proceeding or matter
which may be subject to indemnification or advancement of expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

 

  (b) Request for Indemnification and Indemnification Payments. Indemnitee shall
notify the Company promptly in writing upon receiving notice of nay demand,
judgment or other requirement for payment that Indemnitee reasonably believes to
the subject to indemnification under the terms of this Agreement, and shall
request payment thereof by the Company. Indemnification payments requested by
Indemnitee under Section 3 hereof shall be made by the Company no later than
sixty (60) days after receipt of the written request of Indemnitee. Claims for
advancement of expenses shall be made under the provisions of Section 6 herein.

 

4



--------------------------------------------------------------------------------

  (c) Application for Enforcement. In the event the Company fails to make timely
payments as set forth in Sections 6 or 7(b) above, Indemnitee shall have the
right to apply to any court of competent jurisdiction for the purpose of
enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement. In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove by that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
permitted by applicable law. Any determination by the Company (including its
Board of Directors, stockholders or independent counsel) that Indemnitee is not
entitled to indemnification hereunder, shall not be a defense by the Company to
the action nor create any presumption that Indemnitee is not entitled to
indemnification or advancement of expenses hereunder.

 

  (d) Indemnification of Certain Expenses. The Company shall indemnify
Indemnitee against all expenses incurred in connection with any hearing or
proceeding under this Section 7 unless the Company prevails in such hearing or
proceeding on the merits in all material respects.

8. Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee’s sole cost and
expense. Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and expenses of Indemnitee’s
counsel to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.

9. Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any subsidiary (“D&O Insurance”), Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

5



--------------------------------------------------------------------------------

10. Exceptions.

 

  (a) Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any proceeding with respect to
(i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 10(d) below);
(ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee or in connection with
a settlement by or on behalf of Indemnitee to the extent it is acknowledged by
Indemnitee and the Company that such amount paid in settlement resulted from
Indemnitee’s conduct from which Indemnitee received monetary personal profit
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, or other provisions of any federal, state or local statute or
rules and regulations thereunder; (iii) a final judgment or other final
adjudication that Indemnitee’s conduct was in bad faith, knowingly fraudulent or
deliberately dishonest or constituted willful misconduct (but only to the extent
of such specific determination); or (iv) on account of conduct that is
established by a final judgment as constituting a breach of Indemnitee’s duty of
loyalty to the Company or resulting in any personal profit or advantage to which
Indemnitee is not legally entitled. For purposes of the foregoing sentence, a
final judgment or other adjudication may be reached in either the underlying
proceeding or action in connection with which indemnification is sought or a
separate proceeding or action to establish rights and liabilities under this
Agreement.

 

  (b) Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees
or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or
Certificate of Incorporation or applicable law, or (ii) with respect to any
other proceeding initiated by Indemnitee that is either approved by the Board of
Directors or Indemnitee’s participation is required by applicable law. However,
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors determines it to be appropriate.

 

  (c)

Unauthorized Settlements. Any provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
a proceeding effected without the Company’s written consent. Neither the Company
nor Indemnitee shall unreasonably withhold consent to any proposed settlement;
provided, however, that the Company may in any event decline to consent to (or
to otherwise admit or agree to any liability for indemnification hereunder in
respect of) any proposed settlement if the Company is also a

 

6



--------------------------------------------------------------------------------

  party in such proceeding and determines in good faith that such settlement is
not in the best interests of the Company and its stockholders.

 

  (d) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act. Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.

11. Nonexclusivity; Priority of Payment and Survival of Rights.

 

  (a) The provisions for indemnification and advancement of expenses set forth
in this Agreement shall not be deemed exclusive of any other rights which
Indemnitee may at any time be entitled under any provision of applicable law,
the Company’s Certificate of Incorporation, Bylaws or other agreements, both as
to action in Indemnitee’s official capacity and Indemnitee’s action as an agent
of the Company, in any court in which a proceeding is brought, and Indemnitee’s
rights hereunder shall continue after Indemnitee has ceased acting as an agent
of the Company and shall inure to the benefit of the heirs, executors,
administrators and assigns of Indemnitee. The obligations and duties of the
Company to Indemnitee under this Agreement shall be binding on the Company and
its successors and assigns until terminated in accordance with its terms. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

  (b) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his or her
corporate status prior to such amendment, alteration or repeal. To the extent
that a change in the Code, whether by statute or judicial decision, permits
greater indemnification or advancement of expenses than would be afforded
currently under the Company’s Certificate of Incorporation, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.

 

7



--------------------------------------------------------------------------------

12. Term. This Agreement shall continue until and terminate upon the later of:
(a) five (5) years after the date that Indemnitee shall have ceased to serve as
a director or and/or officer, employee or agent of the Company; or (b) one
(1) year after the final termination of any proceeding, including any appeal
then pending, in respect to which Indemnitee was granted rights of
indemnification or advancement of expenses hereunder.

No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee’s estate,
spouse, heirs, executors or personal or legal representatives after the
expiration of five (5) years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.

13. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who, at the request and expense of the Company, shall
execute all papers required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

14. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent now or hereafter permitted by law.

15. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 14 hereof.

16. Amendment and Waiver. No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

17. Notice. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three (3) business days
after deposit in

 

8



--------------------------------------------------------------------------------

the United States mail, as registered or certified mail, with proper postage
prepaid and addressed to the party or parties to be notified at the addresses
set forth on the signature page of this Agreement (or such other address(es) as
a party may designate for itself by like notice). If to the Company, notices and
demands shall be delivered to the attention of the Secretary of the Company.

18. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the Commonwealth of Massachusetts, as applied to
contracts between Massachusetts residents entered into and to be performed
entirely within Massachusetts.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.

20. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

21. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
Certificate of Incorporation, Bylaws, the Code and any other applicable law, and
shall not be deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.

22. Amendment and Restatement of Prior Agreement. Upon the effectiveness of this
Agreement, the Prior Agreement shall be amended and restated in its entirety and
be of no further force and effect, and shall be superseded and replaced in its
entirety by this Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

COMPANY HISTOGENICS CORPORATION By:

/s/ Adam Gridley

Adam Gridley President and Chief Executive Office INDEMNITEE

/s/ Nancy M. Lynch, M.D.

Name: Nancy M. Lynch, M.D. Address:   210 42nd Avenue San Mateo, CA 94403

SIGNATURE PAGE TO HISTOGENICS CORPORATION

INDEMNITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

STATEMENT BY PARTIES

With the culmination of the Company’s recent initial public offering,
Dr. Lynch’s role with the Company, primarily directed at supporting the
financing process, is complete. In her capacity as Chief Medical Officer,
Dr. Lynch made valuable contributions to the Company as a consultant and as an
employee, and Dr. Lynch and the Company wish each other success in their future
endeavors.